DETAILED ACTION
Response to Amendment
Claims 1-7, and 9-17 are amended. 
Claims 18-20 are new. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Der Tempel (EP 2,960,952)
Regarding Claims 1, 13 and 17, Van Der Tempel discloses a detector device (and sensor device constituted of detector devices) [Fig 2, 3, 8 ] comprising: a semiconductor layer on which electromagnetic radiation can impinge and generate therein pairs of majority and minority carriers, the semiconductor layer being doped with a dopant of a first conductivity type [0006-08]; and at least two pixels, each comprising: at least one control region formed in the semiconductor layer, the at least one control region being doped with a dopant of the first conductivity type [0007-08; 0033; 0036-39]; at least one detection region formed in the semiconductor layer being doped with a dopant of a second conductivity type different than the first conductivity type – the at least one detection region being disposed adjacent the at least one control region to form a junction and 
Regarding Claim 8, Van Der Tempel also teaches multiple selectors for selecting a predetermined voltage Vmix to be applied to one or more control regions by the first source [0030-35; Fig 4]. It would have been obvious to use multiple selectors to control the voltage signals in order to better control the output of the transmission signal, and to adjust the receive pixel areas to optimize receipt of the reflected signal and produce a higher resolution image of the object. 
Regarding Claim 9, Van der Tempel also teaches whereby the selector is shared between multiple pixels of the at least two pixels [0030-35; Fig 4]. It would have been obvious to use multiple selectors to control the voltage signals in order to better control the output of the 
Regarding Claim 10, Van der Tempel also teaches whereby the selector is shared by a column of pixels or a row of pixels of the at least two pixels [0030-35; Fig 4]. It would have been obvious to use multiple selectors to control the voltage signals in order to better control the output of the transmission signal, and to adjust the receive pixel areas to optimize receipt of the reflected signal and produce a higher resolution image of the object.
Regarding Claim 11, Van der Tempel also teaches whereby each pixel of the at least two pixels has a selector. [0030-35; Fig 4]. It would have been obvious to use multiple selectors to control the voltage signals in order to better control the output of the transmission signal, and to adjust the receive pixel areas to optimize receipt of the reflected signal and produce a higher resolution image of the object.
Regarding Claim 14, Van der Tempel also teaches processing circuitry configured to sample a charge associated with the minority carrier collected by at least one detection region and process the charge associated with the collected minority carriers to generate Time-Of-Flight data [0002; 0004; 0022].
Regarding Claim 16, Van Der Tempel also discloses wherein the first source  is configured to supply a DC voltage [Fig 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-7, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (EP 2,960,952) as applied to claim 1 above, and further in view of Liu (US 2003/0223053), and Dielacher (US 2016/0112696).
Regarding Claims 6 and 18, Van Der Tempel does not explicitly teach - but Liu does teach wherein the detector device further comprises configured to, using the first source, individually control at least one of said first majority carrier current of the plurality of majority carrier currents [0029; 0101-6; 0170; 0181, 0223-25]. It would have been obvious to modify the device of Van Der Tempel to include specific control regions to improve resolution and speed while scanning the object in 3-D to produce  the image.
Regarding Claim 2, Van Der Tempel also teaches wherein the control circuitry is configured to control a first control region using a first control signal such that the associated volume of a pixel changes over time [0044].
Regarding Claim 3, Van Der Tempel does not explicitly teach – but Liu does teach wherein the control circuitry is configured to control a first control region of the control regions using a first control signal and to control a second control region neighbouring the first control region using a second control signal different than the first control signal [0101 -0106; 0134; 0144; 0181, 0223-25; 0247]. It would have been obvious to modify the device of Van Der Tempel to include specific control regions to improve resolution and speed while scanning the object in 3-D to produce  the image. 
Regarding Claim 4, Van Der Tempel does not explicitly teach – but Liu does teach wherein the control circuitry is configured to control, using a same control signal, control regions of pixels of the at least two pixels that are arranged in a row or a column [0101 -0106; 0134; 0144; 0181, 
Regarding Claim 5, Van Der Tempel does not explicitly teach – but Liu does teach wherein the control circuitry is configured to control, using a first control signal, a first control region, and to control, using a second control signal with an opposing phase to the first control signal, a second control region neighbouring the first control region [0101 -0106; 0134; 0144; 0181, 0223-25; 0247]. It would have been obvious to modify the device of Van Der Tempel to include specific control regions to improve resolution and speed while scanning the object in 3-D to produce  the image.
Regarding Claim 7, Van Der Tempel also teaches  a plurality of adjacent taps, each tap of the plurality of adjacent taps being coupled to at least one detection region and at least one control region; and wherein the control circuitry is further configured to put one tap in a non-sensing or reduced sensitivity state by reducing, eliminating, or reversing the first majority carrier current to allow re-direction of the generated minority carriers to a closest sensing detection region [0030-35; Fig 4].
Regarding Claim 12, Van der Tempel also teaches wherein the control circuitry is configured to generate a pixel reset signal for each pixel of the at least two pixels or for multiple  pixels of the at least two pixels [0030-35; Fig 4]. It would have been obvious to use multiple selectors to control the voltage signals in order to better control the output of the transmission signal, and to adjust the receive pixel areas to optimize receipt of the reflected signal and produce a higher resolution image of the object.
Regarding Claim 15, Van Der Tempel does not explicitly teach – but Liu does teach optical filters on top of the front side or the backside of the semiconductor layer [0033; 0100; 0295]. It would have been obvious to modify the device of Van Der Tempel to tune or filter certain regions to improve resolution and speed while scanning the object in 3-D to produce the image.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (EP 2,960,952) and Liu (US 2003/0223053), as applied to claim 18 above, and further in view of Dielacher (US 2016/0112696).
Regarding Claim 19, Van Der Tempel does not explicitly teach but Dielacher does teach wherein the control circuitry is configured to control a first control region of the control regions with a first control signal having a first phase delay and to control a second control region neighbouring the first control region with a second control signal having a second phase delay different than the first phase delay [0027; 0030; 0046; 0059; 0064; 0075; 0094]. It would have been obvious to modify the sensor of Van Der Tempel to use first and second control signals with unique delays in order to adjust for time of flight offset values for different pixel regions. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (EP 2,960,952) and Liu (US 2003/0223053) and Dielacher (US 2016/0112696)., as applied to claim 19 above, and further in view of Elliott (US 6,826,247).
Regarding Claim 20, Van Der Tempel also teaches circuitry is configured to demosaic data associated with the overlapping virtual pixel zones [0011; 0028; 0032; 0035; 0037; 0045; 0047].  Van Der Tempel does not explicitly teach but Elliott does teach circuitry is configured to demosaic data… based on the first phase delay and the second phase delay [Col. 2 Line 60 – Col. 3 Line 10; Claim 1]. It would have been obvious to modify the sensor of Van Der Tempel to use first and second control signals with unique delays in order to adjust for time of flight offset values for different pixel regions.

Response to Arguments
Applicant's arguments filed 6 May 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Van Der Tempel does not teach the (amended) limitations of Claims 1, 13 and 17, the examiner notes that the primary reference shares at least one inventor in common with the pending application, and is directed towards the exact same subject matter. Several terms (such as majority and minority carriers, control region, detection region, doping, and semiconductor layers) are used verbatim in both the pending claims, and the disclosure of the primary reference. While the circuitry discloses in the primary reference does not use the phrase “virtual pixel zones”, [0011], [0028], [0032], [0035]; [0037]; [0045], and [0047] discuss noise from EM radiation effecting the imaging in different specific pixels or pixel regions, as well as a desire to remove the noise, as well as the circuitry being able to perform these functions. 
In response to applicant’s arguments that van Der Tempel does not teach demosaicing, the examiner notes that this process, also called Color Filter Array (CFA) interpolation or color reconstruction is described as a motivation for the invention in [0002-4], [0012], [0019], and [0047], since computer vision depends on creating a full 3-D image despite only receiving data from a few bandwidth ranges and depths. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645